                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                              CIVIL ACTION NO. 5:16-CV-00138-TBR



 DAMIEN ANTHONY SUBLETT,                                                   PLAINTIFF

 V

 MIKE McALISTER et al.,                                                   DEFENDANT


                                    OPINION AND ORDER

       This matter comes before the Court on pro se Plaintiff’s, Damien Anthony Sublett,

Motion for Reconsideration. (R. 65). Defendant, Mike McAlister, has responded. (R. 66).

This matter is now ripe for decision. For the reasons that follow, Sublett’s Motion for

Reconsideration is HEREBY DENIED.



BACKGROUND

       In April of 2017, Damien Sublett, then an inmate at the Western Kentucky Correctional

Complex, supplemented an existing complaint against Corrections Officer, Mike McAlister, to

add a First Amendment retaliation claim against Timothy Grimes, Corrections Captain at

Western Kentucky Corrections Complex. In his Supplemental Complaint, Sublett contends that

he filed a verbal grievance with his Unit Administrator, Jacob Bruce, after noticing that Officer

Hamby, a female prison guard, “was staring directly into” the men’s showers. (R. 13, Pl.’s

Supplemental Compl.). Grimes contends Sublett was disciplined for filing a frivolous Prison

Rape Elimination Act (PREA) claim—not a verbal grievance. (R. 54-1, Def.’s Mot. for Summ.

J.). Sublett admits that he made a complaint with Unit Administrator Bruce, who is a Prison


                                                 1
Rape Elimination Act (PREA) investigator. Sublett also admits he was fully clothed at all times,

and that no sexual misconduct occurred. (Id.). Grimes moved for summary judgment, asserting

that Sublett’s retaliation claim must fail because Sublett was not engaged in constitutionally

protected conduct when filling the frivolous claim. (Id.).

       To support his position, Grimes offered his own affidavit and disciplinary records

concerning the incident, both of which indicate that after an internal affairs investigation, it was

determined that Sublett filed a frivolous PREA claim in bad faith. (See R. 16, Def.’s Resp. to

Mot. to Supplement Compl., Ex. 2 & Ex. 4). Grimes also offered two separate occasions on

which Sublett admitted to filling the PREA at issue: First, in appealing his prison disciplinary

action, and then again in a separate lawsuit he has pending before this Court. (R. 57, Def.’s

Reply). In response, Sublett offered his own affidavit, in which he claimed that “[he] did not

write anything admitting to a PREA,” and pointed out that Grimes had failed to provide the

“Offender Notification Form” to the Court. (R. 61, Sublett Aff.).

       On December 27, 2018, the Court granted Grimes’s Motion for Summary Judgment,

finding that based on the evidence, no reasonable jury could find in Sublett’s favor. (R. 59).

Sublett now moves the Court to Reconsider. (R. 65).



STANDARD

       Although the Federal Rules of Civil Procedure do not provide expressly for “motions for

reconsideration,” courts generally construe such motions as motions to alter or amend a

judgment under Rule 59(e). E.g., Moody v. Pepsi-Cola Metro. Bottling Co., 915 F.2d 201, 206

(6th Cir. 1990); Taylor v. Colo. State Univ., 2013 U.S. Dist. LEXIS 52872, 2013 WL 1563233,

at *8-9 (W.D. Ky. Apr. 12, 2013). The Sixth Circuit instructs that a motion for reconsideration



                                                  2
should only be granted on four grounds: “Under Rule 59, a court may alter or amend a judgment

based on: ‘(1) a clear error of law; (2) newly discovered evidence; (3) an intervening change in

controlling law; or (4) a need to prevent manifest injustice.’” Leisure Caviar, LLC v. U.S. Fish &

Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010) (quoting Intera Corp. v. Henderson, 428 F.3d

605, 620 (6th Cir. 2005)). “Such motions are extraordinary and sparingly granted” due to the

strong interest in the finality of judgments. Marshall v. Johnson, 2007 U.S. Dist. LEXIS 29881,

2007 WL 1175046, at *2 (W.D. Ky. Apr. 19, 2007) (citing Plaskon Elec. Materials, Inc. v.

Allied-Signal, Inc., 904 F. Supp. 644, 669 (N.D. Ohio 1995)); accord Rottmund v. Cont'l

Assurance Co., 813 F. Supp. 1104, 1107 (E.D. Pa. 1992).



DISCUSSION

       Sublett’s Motion to Reconsider rehashes the same arguments made in his Response to

Grimes’s Motion for Summary Judgement. Without specifically pointing to any of the four

grounds upon which a motion to reconsider would be appropriate, Sublett argues that the Court

should reconsider its decision granting Grimes summary judgment because Sublett made a verbal

grievance, not a PREA complaint, and because Grimes has not produced a written PREA

complaint filed by Sublett concerning the incident in question. Sublett argued these same points

in his Response to Grimes’s Motion for Summary Judgment.

       First, the Court’s December 27, 2018 Opinion and Order already addressed these

arguments, explaining that “the Court is satisfied, even without the PREA Offender Notification

Form, given Sublett’s two separate confessions to filling the PREA complaint, one of which was

a sworn statement made to the Court, no reasonable jury could find that Sublet did not file the

frivolous PREA.” (R. 59). The Court’s opinion on the matter has not changed.



                                                3
       Second, the Sixth Circuit has consistently held that a Rule 59 motion should not be used

either to reargue a case on the merits or to reargue issues already presented, see Whitehead v.

Bowen, 301 F. App'x 484, 489 (6th Cir. 2008) (citing Sault Ste. Marie Tribe of Chippewa Indians

v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)), or otherwise to “merely restyle or rehash the initial

issues,” White v. Hitachi, Ltd., 2008 U.S. Dist. LEXIS 25240, 2008 WL 782565, at *1 (E.D.

Tenn. Mar. 20, 2008) (internal quotation marks and citation [*2] omitted). “It is not the function

of a motion to reconsider arguments already considered and rejected by the court.” Id. (citation

omitted). Accordingly, Sublett’s Motion to Reconsider, (R. 65), is DENIED.



CONCLUSION

       For the foregoing reasons, it is HEREBY ORDERED as follows:

       Plaintiff Damian Anthony Sublett’s Motion for Reconsideration, (R. 65), is DENIED,

and the Courts December 27, 2018 Opinion and Order stands.




                                                                 May 21, 2019




 cc. Damien Sublett
     134575
     LITTLE SANDY CORRECTIONAL COMPLEX
     505 Prison Connector
     Sandy Hook, KY 41171
     PRO SE



                                                 4
